United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Fitchburg, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-62
Issued: March 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2006 appellant filed a timely appeal from a July 10, 2006 Office of
Workers’ Compensation Programs’ nonmerit decision. Because more than one year has elapsed
between the most recent merit decision of June 27, 2005 and the filing of this appeal, the Board
lacks jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501(c)(2)
and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 34-year-old data transcriber, injured her right arm on March 9, 1999 while
keying a computer. She filed a claim for benefits on March 11, 1999, which the Office accepted

for right forearm tendinitis and bilateral thoracic outlet syndrome. Appellant has not worked
since April 25, 1999. The Office paid appropriate compensation for temporary total disability.
The Office determined that there was a conflict in the medical evidence and referred
appellant to Dr. Osama A. Al-Masri, Board-certified in orthopedic surgery, for an impartial
medical examination. In a November 8, 2001 report, Dr. Al-Masri stated that appellant appeared
healthy and in no acute pain on examination. He related that appellant’s range of motion showed
no restriction and pain. Dr. Al-Masri found normal strength in the upper extremities, with no
muscle atrophy, sensory deficits or weakness of any major muscle group. He stated that
appellant did not seem to experience any symptoms related to her employment injury.
Dr. Al-Masri did not see any residual problems stemming from her overuse injury, which had
resolved. He advised that there were no objective symptoms to substantiate any type of residual
difficulty. Dr. Al-Masri concluded that appellant could return to any type of employment.
By decision dated October 3, 2002, the Office terminated appellant’s compensation.
By letter dated November 24, 2002, appellant requested an oral hearing, which was held
on June 26, 2003.
By decision dated September 12, 2003, an Office hearing representative affirmed the
October 3, 2002 decision.
In a letter received by the Office on March 28, 2005, appellant requested reconsideration.
By decision dated June 27, 2005, the Office denied modification of the September 12,
2003 Office decision.
By letter dated March 21, 2006, appellant requested reconsideration. Appellant stated in
the letter that “enclosed you will find the appeal request form and ‘relevant new evidence’ that is
needed to appeal this decision.” The Office did not receive any additional evidence from
appellant.
By decision dated July 10, 2006, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.1 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.2
1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

2

ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. She has not advanced a relevant legal argument not
previously considered by the Office. Appellant did not submit any new medical evidence in
connection with her March 21, 2006 reconsideration request which addresses the underlying issue
of whether she is disabled or still has residuals from her accepted condition. Although she stated
in her letter that she was enclosing new, relevant evidence in support of her request, she did not
submit any materials with her letter. Appellant’s reconsideration request failed to show that the
Office erroneously applied or interpreted a point of law nor did it advance a point of law or fact
not previously considered by the Office. The Office did not abuse its discretion in refusing to
reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 10, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

